Citation Nr: 0334269	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, and he served in Vietnam from September 1968 to August 
1969.  

His claim comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


REMAND

The veteran claims to have PTSD as a result of events he 
experienced while serving in Vietnam.  For the reasons that 
will be explained below, the Board finds that additional 
development is necessary prior to adjudicating his appeal.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  If the veteran did not serve in combat, or if the 
alleged stressor is not related to combat, corroborative 
evidence of the occurrence of the claimed stressor is 
required.  Cohen v. Brown, 10 Vet. App. 128 (1997).

VA treatment records disclose that the veteran has received 
psychiatric treatment since at least July 1999, with 
diagnoses that include PTSD.  The RO provided him a VA 
psychiatric examination in June 2001, and the VA psychiatrist 
then determined that his history and psychiatric symptoms did 
not meet the criteria for a diagnosis of PTSD.  The veteran 
has submitted additional VA treatment records dated through 
April 2003, however, showing ongoing treatment for PTSD, as 
well as major depression.  It is not clear from the available 
medical evidence, therefore, whether the veteran has a clear 
or substantiated diagnosis of PTSD.  For that reason the 
Board finds that the veteran should be provided an additional 
VA psychiatric examination that includes review of his VA 
treatment records.

In statements submitted in July 1999 and January 2002 the 
veteran described various in-service events, to which he 
attributed his PTSD symptoms.  His claimed stressors include 
the following: 

(1) experiencing a rocket attack on December 25, 1968, 
while serving on guard duty near Phu Bai, Hue, the DMZ and 
Danang, with Company C, 27th  Engineer Battalion; 

(2) witnessing a clay mine explosion that injured Shree, 
one of the veteran's buddies, while serving with the 59th 
Engineer Company; 

(3) experiencing incoming artillery rounds almost 
nightly; 

(4) mistakenly firing on friendly forces, while serving 
with the 59th Engineer Company; 

(5) experiencing sniper attacks; 

(6) driving a bulldozer in a crater and finding himself 
on the top of a 500-pound bomb; and 

(7) driving into mine fields.

In the August 2001 rating decision the RO denied entitlement 
to service connection for PTSD based on the absence of a 
clear diagnosis of that disorder.  The RO has not undertaken 
any development to verify the occurrence of the veteran's 
claimed stressors.  If the requested VA psychiatric 
examination results in a substantiated diagnosis of PTSD, and 
if the RO determines that the veteran did not serve in combat 
or if the claimed stressor is not related to combat, 
additional development must be undertaken to verify the 
veteran's claimed in-service stressors.

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and its implementing regulations, 
court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since March 2003.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the RO is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine whether he has PTSD and, if so, 
whether the PTSD is related to an in-
service stressor.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a psychiatric 
examination and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should determine whether the 
veteran's history and symptoms meet the 
criteria for a diagnosis of PTSD.  The 
examiner should specifically determine 
whether the veteran does or does not have 
PTSD, and provide an analysis of the 
clinical findings, with reference to the 
stated criteria for a diagnosis of PTSD.  
The examiner should also provide an 
opinion on whether PTSD, or any other 
diagnosed psychiatric disorder, is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to an incident of service.  If 
so, the examiner should fully describe 
that incident.  The examiner should 
provide the rationale for all opinions 
given.

4.  If the above-requested development 
results in a substantiated diagnosis of 
PTSD, and the RO determines that the 
veteran did not serve in combat in 
Vietnam, the RO should ask the veteran to 
provide as much detail as possible 
regarding his claimed in-service 
stressors.  The RO should then request 
verification of the occurrence of the 
claimed stressors through appropriate 
channels.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	N. W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


